DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 AND 11/24/2020  have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over  Oda et al. (US2012/0313131 A1) (Oda, hereafter) in view of Reiss et sl. (US2016/0380166A1) (Reiss, hereafter).	
ODA discloses  (Figure 3) an LED package (20) comprising: a light source (21, 12, and 23a) having an upper face serving as a light emission face (Figure 3), the light source including a resin package (23) including a first lead (25), a second lead (26), and a resin member supporting the first lead and the 
	Reiss discloses (Figure 2) a light scattering member (24) that is partially reflecting by the effect of having  light scattering particles thus allowing the homogenous emission of light , ultimately improving the entire package (π3 and π41).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the LED Package of ODA wherein a light reflective layer disposed on or above the light transmissive member in order to provide for the homogeneity of the emitted light and improving the entire package as disclosed by Reiss.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, an LED Package “wherein a light transmissive cover member covering at least a lateral face of the light transmissive member and including an annular lens part, a thickness of a portion of the light transmissive cover member disposed above a perimeter of the light reflecting layer being larger than a thickness of a portion of the light transmissive cover member disposed above a portion of the light reflecting layer where an optical axis of the light emitting element passes through”  with other limitations of the claimed invention.
Regarding claims 2-11 and 13-20,  these claim are allowable fore the reasoning provided for claim 1 and due to their dependency on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879